DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is filed on Dec 12, 2020, and the claims 21-40 are pending for examination.
Claims: 1-20 (canceled.)
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 21-25, 27, 30-34, 36, 39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 10-14 of U.S. patent application no. 16/033,280 (Now U.S. patent US 10,904, 078 B2). Although the claims at issue are not identical, they are not patentably distinct from each other because the patent contains all the limitations of claim 21-25, 27, 30-34, 36, 39 of the instant application and thus anticipate the claims of the instant application.   Claims 21-25, 27, 30-34, 36, 39 of the instant application are therefore not patentably distinct from claims 1-5, 10-14 of the U.S. Patent US 10,904, 078 B2 and as such are unpatentable over obvious type double patenting. The examiner underlined the difference in claim language.
Instant application (17/123,661)
Patent (US 10, 904, 078 B2)
21. (New) A method, comprising: receiving, by one or more processors, responses to a plurality of questions from a user device, the plurality of questions regarding hardware and/or software assembly and configuration of an Internet of Things (loT) gateway; automatically identifying, by the one or more processors, one or more services to be assembled on the IoT gateway based on the received responses; automatically generating, by the one or more processors, a configuration specification for each of the identified one or more services, each configuration specification defining a protocol of the respective identified service; and transmitting, by the one or more processors, the configuration specification to the user device to enable access to components listed in the configuration specification for installation on the IoT gateway. 










23. (New) The method of claim 22, wherein the conversational interface includes one or more of a natural language understanding processor, artificial intelligence, and/or a cognitive bot service.  

24. (New) The method of claim 21, wherein the plurality of questions include requests for information regarding devices the IoT gateway will read/write data from/to, any protocols that will be used to process data, types of analytics desired, and or types of data that will be transmitted to a cloud network.  

25. (New) The method of claim 21, wherein the plurality of questions include requests for information regarding configuration intent, relevant entities, implicated factors, and relevant conditions.  






27. (New) The method of claim 21, wherein the one or more services are automatically identified based on a knowledge base including one or more of: dependencies, rules, a source code repository, a repository of release binaries, configuration files, build process scripts, or supporting scripts for creating and configuring loT gateways.  

1.A computer-implemented method for executing a conversational interface for autonomous assembly and configuration of an Industrial Internet of Things (IloT) gateway, the method comprising: generating and transmitting, by at least one processor, to a user over an electronic network, a plurality of questions regarding hardware and/or software assembly and configuration of an IloT gateway; receiving, by the at least one processor, from the user over the electronic network, responses to the plurality of questions; automatically generating, by the processor, a service specification in a domain specific language based on the received responses, the service specification identifying a plurality of services to be assembled on the IloT gateway; automatically generating, by the processor, for each identified service of the generated service specification, a configuration specification in the domain specific language, each configuration specification defining a protocol of the respective identified service; and transmitting, by the processor, the configuration specification, to the user over the network, to enable the user to read, access, and download components listed in the configuration specification for installation on the IloT gateway.

2. The method of claim 1, wherein the step of generating and transmitting the plurality of questions comprises using a conversational interface involving one or more of a natural language understanding processor, artificial intelligence, and/or cognitive bot service.

3.The method of claim 1, wherein the plurality of questions comprise requests for information regarding devices the IhoT gateway will read/write data from/to, any protocol(s) that will be used to process data, types of analytics desired, and or types of data that will be transmitted to the cloud.

(Currently Amended) The method of claim 1, further comprising using a service configuration engine to interpret, by the at least one processor, the specified configuration specification to create instructions for suitable software services to be installed on the gateway; wherein the plurality of questions comprise requests for information regarding configuration intent, relevant entities, implicated factors, and relevant conditions.
(Currently Amended) The method of claim 1, further comprising automatically generating, by the at least one processor, the service specification based on the received responses by accessing, by the at least one processor, a knowledge base comprising one or more of: dependencies, rules, a source code repository, an repository of release binaries, configuration files, build process scripts, and supporting scripts for creating and configuring IIoT gateways.
Claims: 30, 32, 33, 34, 36, 39 (repeating)
10, 11, 12, 13, 14 (repeating)



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 24-30, 33-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mukkamala (US 2017/0192414A1).
Regarding claim 21,
Mukkamala teaches, a method, comprising  (see abstract, and fig. 1(104-IoT machine, 102-Industrial assets, 106-IoT cloud): 
receiving, by one or more processors, responses to a plurality of questions from a user device, the plurality of questions regarding hardware and/or software assembly and configuration of an Internet of Things (loT) gateway (see [0043] the IIoT machine 104 includes a software layer configured for communication with one or more industrial assets and the IIoT cloud 106. In an example embodiment, the IIoT machine 104 can be configured to run an application locally at an asset, such as at the industrial asset 102. The IIoT machine 104 can be configured for use with or installed on gateways, industrial controllers, sensors, and other components. And;
Para [0064]-[0065] Query is a question, query engine receives query (i.e. question) from customers/developers, and  an asset model can represent information that application developers store about assets, and can include information about how one or more assets are configured or organized.); 
automatically identifying, by the one or more processors, one or more services to be assembled on the IoT gateway based on the received responses (see para [0069] users/developers/customers wishing to create industrial applications for use in the IIoT system 100 may wish to use common services,
and [0070]  based on the requests/wishes, multiple services are instantiated and interacted for the customers.)
[note: a user or operator can alternatively be made automatically by a processor circuit (i.e. this system is automatic by the processor) (para [0048])]
automatically generating, by the one or more processors, a configuration specification for each of the identified one or more services (see para [0070] multiple services are instantiated and interacted for the customers.), each configuration specification defining a protocol of the respective identified service (see para [0078] using the protocol, a user can access multiple services such as repair, maintain, read, install etc.);
and 
transmitting, by the one or more processors, the configuration specification to the user device to enable access to components listed in the configuration specification for installation on the IoT gateway (see para [0074]  the IIoT machine 104 is configured to provide (i.e. transmit) security, authentication, and governance services for endpoint devices or assets, this arrangement can ensure that the assets are connected, controlled, and managed in a safe and secure manner (i.e. this is called “access”  to component,
Note: access components examples: monitor/measure a pressure component, temperature component, time component etc. (see para [0139] and [0146])).
Regarding claim 24,
Mukkamala teaches claim 21, 
Mukkamala further teaches, wherein the plurality of questions include requests for information regarding devices the IoT gateway will read/write data from/to, any protocols that will be used to process data, types of analytics desired, and or types of data that will be transmitted to a cloud network (see fig. 2(210), and para [0079], the IIoT machine 104 can be coupled with the IIoT cloud 106 using a cloud communication protocol, such as can include HTTPS, WebSockets, or some other protocol. The cloud communication protocol can include HTTPS, WebSockets, or other protocol and  [0080] the IIoT machine 104 includes a file and data transfer circuit that is configured to receive files or data from one or more of the industrial machines 200).  
Regarding claim 24,
Mukkamala teaches claim 21, 
Mukkamala further teaches, further comprising using a service configuration engine to interpret the specified configuration specification to create instructions for suitable software services to be installed on the gateway (see para [0043] The IIoT machine 104 can be configured for use with or installed on gateways, industrial controllers, sensors, and other components.); 
wherein the plurality of questions comprise requests for information regarding configuration intent, relevant entities, implicated factors, and relevant conditions (see para [0175] A page context can be derived from a variety of factors such as a currently selected asset or assets, a step in a process, or a role of a user.)  
Regarding claim 25,
Mukkamala teaches claim 21, 
Mukkamala further teaches, wherein the plurality of questions include requests for information regarding configuration intent, relevant entities, implicated factors, and relevant conditions (see para [0175] A page context can be derived from a variety of factors such as a currently selected asset or assets, a step in a process, or a role of a user).
Regarding claim 26,
Mukkamala teaches claim 21, 
Mukkamala further teaches, further comprising: defining, by the one or more processors, CPU, memory, and storage usage requirements based on the received responses (see para [0036] a cloud computing system includes at least one processor circuit, at least one database, see also [0087] The local data store and access module can include a database or memory circuit that is located at the IIoT machine 104 and that stores asset data.); 
 
Regarding claim 27,
Mukkamala teaches claim 21, 
Mukkamala further teaches, wherein the one or more services are automatically identified based on a knowledge base including one or more of: dependencies([0166]), rules([0051]), a source code repository([0131]), a repository of release binaries, configuration files([0118]), build process scripts, or supporting scripts for creating and configuring loT gateways (see para [0151]).
Regarding claim 28,
Mukkamala teaches claim 21, 
Mukkamala further teaches, wherein the configuration specification includes at least one of a configuration file or a fabricated image file (see para [ 0080] the IIoT machine 104 includes a file and data transfer circuit that is configured to receive files or data from one or more of the industrial machines 200)
Regarding claim 29,
Mukkamala teaches claim 21, 
Mukkamala further teaches, wherein the automatically identifying, by the one or more processors, the one or more services to be assembled on the IoT gateway includes: automatically identifying, by the one or more processors, the one or more services in a service registry that includes stored service details including dependencies, CPU, memory, and/or storage requirements (see para [0086]  The device provisioning module can optionally communicate information about the new or changed asset to the IIoT cloud 106, such as to register the asset or to receive configuration information for the asset.  and [0097]).
Regarding claim 30,
Mukkamala further teaches, a system, comprising: a memory having processor-readable instructions stored therein; and one or more processors configured to access the memory and execute the processor-readable instructions, which when executed by the one or more processors configure the one or more processors to perform a plurality of functions, including functions for
a memory having processor-readable instructions stored therein [0087] The local data store and access module can include a database or memory circuit that is located at the IIoT machine 104 and that stores asset data.; and 
at least one processor configured to access the memory and execute the processor-readable instructions, which when executed by the processor configures the processor to perform a plurality of functions, including functions for (see para [0036] a cloud computing system includes at least one processor circuit, at least one database):31 
The rest of which of claim 30 recites all the same elements of claim 1. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 30.
Regarding claim 39,
Mukkamala further teaches, A system, comprising: a memory having processor-readable instructions stored therein; and one or more processors configured to access the memory and execute the processor-readable instructions, which when executed by the one or more processors -7-Attorney Docket No.: 00194-0019-01000 configure the one or more processors to perform a plurality of functions, including functions for (see para [0230] components of a machine 1700, according to some example embodiments, able to read instructions 1716 from a machine-readable medium (e.g., a machine-readable storage medium):
The rest of which of claim 39 recites all the same elements of claim 1. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 39.
Claim 33 recites all the same elements of claim 25. But a system claim rather than a method Therefore, the supporting rationale of the rejection to claim 25 applies equally as well to claim 33.
Claim 34 recites all the same elements of claim 27. But a system claim rather than a method Therefore, the supporting rationale of the rejection to claim 27 applies equally as well to claim 34.
Claim 55 recites all the same elements of claim 6. But a system claim rather than a method Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to claim 35.
Claim 36 recites all the same elements of claim 7. But a system claim rather than a method Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to claim 36.
Claim 37 recites all the same elements of claim 8. But a system claim rather than a method Therefore, the supporting rationale of the rejection to claim 8 applies equally as well to claim 37.
Claim 38 recites all the same elements of claim 9. But a system claim rather than a method Therefore, the supporting rationale of the rejection to claim 9 applies equally as well to claim 38.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-23, 31-32, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Mukkamala (US 2017/0192414A1), in view of Bliss (US 2017/0351226 A1).
Regarding claim 22,
Mukkamala teaches claim 21, 
Mukkamala explicitly teaches, initiating, by the one or more processors, a conversational interface to generate and transmit the plurality of questions to the user device.
In analogous art, 
Bliss teaches, further comprising:
 initiating, by the one or more processors, a conversational interface to generate and transmit the plurality of questions to the user device (see para [0061]-[0062] and [0067]
search component 310. Search component 310 is configured to search federated data model 202 in response to a search query 602 submitted by a client device 522. Client device 522 can exchange data with the diagnosis and maintenance system 302 via device interface component 318, Note: exchange data based on the queries mean, a lot of question to the user device.).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a controlling data/device of Mukkamala with generate and transmit the plurality of questions to the user device of Bliss. A person of ordinary skill in the art would have been motivated to do this to control a set of data/resources/sensors/devices (Bliss: [0037]-[0038]).
Regarding claim 23,
Mukkamala teaches claim 22, 
Mukkamala further teaches, wherein the conversational interface includes one or more of a natural language understanding processor, artificial intelligence, and/or a cognitive bot service(see para [0030], [0094] for smart intelligence assets, [0037], [0133] a software provider can be also the software operator, and can instrument its code to better understand the usage of the software itself.).29 Attorney Docket No.: 00194-0019-00000

Claim 31 recites all the same elements of claim 21. But a system claim rather than a method Therefore, the supporting rationale of the rejection to claim 21 applies equally as well to claim 31.
Claim 32 recites all the same elements of claim 22. But a system claim rather than a method Therefore, the supporting rationale of the rejection to claim 22 applies equally as well to claim 32.
Claim 40 recites all the same elements of claim 21. But a computer program product claim rather than a method Therefore, the supporting rationale of the rejection to claim 21 applies equally as well to claim 40.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM ZAKIRUL ISLAM whose telephone number is (571)270-0566.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sm Islam/
Examiner, Art Unit 2457

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443